        Case 20-32209 Document 33 Filed in TXSB on 07/10/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                ENTERED
                                                                                               07/10/2020
 In re:                                         §                 Case No. 20-32209
 AMERICAN CROSS-DOCK AND                        §                    (Chapter 7)
 STORAGE, LLC                                   §


          AGREED ORDER GRANTING RELIEF FROM AUTOMATIC STAY
                                                    28
                     (This Order Resolves Docket # ____)

       CRP/TREP New Decade Owner, L.P. (“Movant”) filed a motion for relief from the
automatic stay against Bayport North Logistics Center I, 9701 New Decade Drive, Pasadena,
Texas 77507, Legal Description: Being a tract or parcel of land containing 5.7700 acres of land
or 251,344 square feet, located in the William M. Jones Survey, Abstract 482, Harris County,
Texas, Said 5.7700 acre tract being all of a called 5.7700 acre tract of record in the name of 9600
Century, LP, a Texas limited partnership in Harris County Clerk's File (H.C.C.F.) Number
20100324972, said 5.7700 acre tract being out of and a part of Restricted Reserve "C", Block 1
in Bayport North Industrial Park, a subdivision duly of record in Film Code Number 437010 in
the Map Records of Harris County (H.C.M.R.), Texas (the “Property” or “Leased Premises”).

       Movant represented to the Court that it had served the motion in accordance with all
applicable rules and provided notice of the hearing. As shown by Debtor(s)’ or Debtor(s)’
counsel signature below, Debtor(s) have agreed to the requested relief.

         Accordingly, it is ordered that Movant is granted leave from the automatic stay to pursue
its state law remedies against the Property, including repossession, foreclosure and/or eviction.

         Movant is hereby granted relief from the Automatic Stay of 11 U.S.C. § 362(a) to allow
the Movant to: (i) take back the Leased Premises in light of Debtor’s deemed rejection of the
Lease; (ii) permit the Movant to execute new leases with other parties in an effort to mitigate its
exposure or damages as a result of Debtor’s rejection; (iii) permit the Movant to exercise its
rights without further notice to apply the security deposit it possesses against any outstanding
liabilities of Debtor under or in respect of the Lease; (iv) permit the Movant to dispose of any
personal or other property remaining behind on the Leased Premises now that the Trustee has
abandoned the Leased Premises and any personal or other property remaining behind; and (v)
permit the Movant to take all such other reasonable steps in respect of the Leased Premises
consistent with either re-leasing or selling the Leased Premises and associated property thereto.

       The stay imposed by Bankruptcy Rule 4001(a)(3) does not apply.

July 10, 2020
       Case 20-32209 Document 33 Filed in TXSB on 07/10/20 Page 2 of 2




AGREED AND ENTRY REQUESTED:

HUGHES, WATTERS & ASKANASE              MAYER BROWN LLP


By: /s/Wayne Kitchens                   By: /s/Charles S. Kelley
       Wayne Kitchens                           Charles S. Kelley
       Texas State Bar No. 11541110             Texas State Bar No. 11199580
       Federal ID No. 4910                      Federal ID No. 15344
                                                Cindy Dinh
Total Plaza                                     Texas State Bar No. 24101701
1201 Louisiana St.                              Federal ID No. 3052582
28th Floor                              700 Louisiana St., Suite 3400
Houston, TX 77002                       Houston, TX 77002
Telephone: (713) 759-0818               Telephone: (713) 238-2634
Facsimile: (713) 759-6834               Facsimile: (713) 238-4634
Email: wkitchens@hwa.com                Email: ckelley@mayerbrown.com
                                                cdinh@mayerbrown.com
COUNSEL FOR JANET NORTHRUP AS
CHAPTER 7 TRUSTEE FOR THE               COUNSEL FOR CRP/TREP NEW
AMERICAN CROSS-DOCK AND                 DECADE OWNER, L.P.
STORAGE, LLC BANKRUPTCY ESTATE
